
	
		I
		111th CONGRESS
		2d Session
		H. R. 5755
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide
		  authority to restrict competition to businesses within States that fund
		  projects at military installations.
	
	
		1.Authority to restrict
			 competition to businesses within States that fund projects at military
			 installationsSection 2304(c)
			 of title 10, United States Code, is amended—
			(1)by striking
			 or at the end of paragraph (6);
			(2)by striking the
			 period at the end of paragraph (7) and inserting ; or;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(8)the contract is for a military construction
				project at a military installation in a State, the State provided all funding
				for the project, and the head of the agency—
						(A)determines that it
				is in the best interest of the agency concerned to limit the sources from which
				it solicits bids or proposals to prospective contractors that have a physical
				presence in the State that provided the funding; and
						(B)notifies the
				congressional defense committees in writing of such determination not less than
				30 days before the award of the
				contract.
						.
			
